  Case 8:21-cv-00279-CEH-CPT Document 1 Filed 02/05/21 Page 1 of 3 PageID 1




                                 UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 LAWRENCE MILLER,                                    §
                                                     §
           Plaintiff,                                §
                                                     §
            v.                                       §    Case No.
                                                     §
 HUNTER WARFIELD, INC.,                              §
                                                     §
           Defendant.                                §

      DEFENDANT HUNTER WARFIELD, INC.’S NOTICE OF REMOVAL
          Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Hunter Warfield,
Inc. (“HWI”) hereby removes the subject action from the, to the United States District
Court for the Middle District of Florida, on the following grounds:
          1.         Plaintiff Lawrence Miller instituted an action in the County Court of the
Thirteenth Judicial Circuit In and For Hillsborough County, Florida, Small Claims
Division, on January 4, 2021. A copy of the Complaint is attached hereto as Exhibit
A.
          2.         HWI was served on January 8, 2021. Therefore, removal is timely.
          3.         Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act,
15 U.S.C. § 1681 et seq. (“FCRA”) and the Fair Debt Collection Practices Act, 15
U.S.C. § 1692 et seq. (“FDCPA”).
          4.         This Court has original jurisdiction over the subject action pursuant to 28
U.S.C. §1331, since there is a federal question. This suit falls within the FCRA and
the FDCPA which thus supplies the federal question.
          5.         Pursuant to 28 U.S.C. §1441, et seq., this cause may be removed from
the County Court of the Thirteenth Judicial Circuit In and For Hillsborough County,
Florida, Small Claims Division, to the United States District Court for the Middle


Defendant’s Notice of Removal                                                          Page 1 of 3
Notice of Removal - Federal
  Case 8:21-cv-00279-CEH-CPT Document 1 Filed 02/05/21 Page 2 of 3 PageID 2




District of Florida.
          6.         Notice of this removal will promptly be filed with the County Court of
the Thirteenth Judicial Circuit In and For Hillsborough County, Florida, Small Claims
Division and be served on all adverse parties.
          7.         Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders
and other papers filed in this action and obtained by Defendant are attached hereto
and marked as composite Exhibit A and incorporated herein by reference
          8. A jury demand was made in state court.
          WHEREFORE, Defendant Hunter Warfield, Inc., by counsel, removes the
subject action from the County Court of the Thirteenth Judicial Circuit In and For
Hillsborough County, Florida, Small Claims Division to the United States District
Court for the Middle District of Florida.


Dated: February 5, 2021.
                                                     Respectfully submitted,

                                                     /s/ Charles J. McHale
                                                     Charles J. McHale, Esq.
                                                     FBN: 0026555
                                                     GOLDEN SCAZ GAGAIN, PLLC
                                                     1135 Marbella Plaza Drive
                                                     Tampa, Florida 33619
                                                     Phone: (813) 251-5500
                                                     Direct: (813) 251-3688
                                                     Fax: (813) 251-3675
                                                     cmchale@gsgfirm.com




Defendant’s Notice of Removal                                                       Page 2 of 3
Notice of Removal - Federal
  Case 8:21-cv-00279-CEH-CPT Document 1 Filed 02/05/21 Page 3 of 3 PageID 3




                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing has been

forwarded via CM/ECF, on this 5th day of February, 2021, to the following recipients:



                        Bryan J. Geiger, Esq.
                        Philip R. Goldberg
                        BGeiger@SeraphLegal.com
                        PGoldberg@SeraphLegal.com
                        Seraph Legal, P.A.
                        1614 N. 19th St.
                        Tampa, FL 33605
                        Tel: 813-567-1230
                        Fax: 855-500-0705
                        Counsel for Plaintiff


                                                         /s/ Charles J. McHale
                                                         Charles J. McHale, Esq.
                                                         FBN: 0026555




Defendant’s Notice of Removal                                                      Page 3 of 3
Notice of Removal - Federal
